DETAILED ACTION
This is the first Office action on the merits based on the 16/689,317 application filed on 11/20/2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12, as originally filed, are currently pending and considered below.

Drawings
The replacement drawing sheets were received on 10/19/2020.  These replacement drawing sheets are unacceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, more than a single curved plank (claims 1, 2, 4, and 5), more than a single round aperture in a single bottom end of a single plank (claims 1 and 5), more than a single plank capable of being split into more than two shorter parts (claim 2), handles that are both cylindrically shaped (claim 1) and non-cylindrically shaped (claim 3), and the plank(s) being of varying shapes (claim 4), must be shown or the features canceled from the claims.  No new matter should be entered.
In addition, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “1” has been used to designate both the entire plank (Figures 1-6, 8, 9, 13-16) and only the upper portion of a plank comprising two portions (Figures 20-28).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to at least because of undue length and an improper format, see below.
Correction is required.  See MPEP § 608.01(b).

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
Sequentially continuous paragraph numbers are missing from the “Description of the Preferred Embodiment” section.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
and replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim(s) must be in one sentence form only.  Note the format of the claims in the patent(s) cited.
Regarding claim 1, the following limitations are recited in lines 1-13:
“A device comprising a simulator designed for stretching the human body, including the human spine, which simulator, consists of one or two or more curved planks with several round apertures along the planks, which apertures serve for inserting upper cylindrical handles perpendicular to the planks, onto which cylindrical handles a patient holds onto with both of her/his hands, while pressing his/her forehead against the plank(s), thus stretching his/her spine, with the bottom ends of the planks containing round apertures for inserting lower cylindrical handles, onto which two foam rollers are pulled, in order to ensure comfort of the user when the roller is stuck into the crevasse or space between the upper thigh and the bottom of the stomach in the user’s sitting position, and where by increasing the forward incline of the torso progressively in 5-10 degree increments and holding a fixed position at 10-15 second intervals until a maximum stretching distance forward is reached, after which the user returns in the initial position by moving the torso backwards in 5-10 degree increments and holding a fixed position at 10-15 second intervals.”
The limitations render the claim indefinite for the following reasons:
It is unclear whether or not applicant intends to claim that the simulator (claim 1, lines 1 and 2) is a part of the device (claim 1, line 1) or the device itself.  Refer to 
It is unclear whether or not “the human body” (claim 1, line 1), “a patient” (claim 1, line 4), and “the user” (claim 1, lines 7 and 11) are the same as or different from one another.
It is unclear whether or not “the human spine” (claim 1, lines 1-2) and “his/her spine” (claim 1, line 5) are the same as or different from one another.
It is unclear whether or not applicant intends to claim that the invention comprises only a single plank, as disclosed in the drawings, or a plurality of planks.  If applicant intends to claim that the invention comprises a plurality of planks, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships between the plurality of planks, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
It is unclear whether or not “several round apertures along the planks” (claim 1, lines 2-3) are different from and/or include “round apertures” contained at “the bottom ends of the planks” (claim 1, line 6).
It is unclear whether or not applicant intends to claim the intended use (claim 1, lines 4-13) of the device (claim 1, line 1) as steps of a method claim.  Accordingly, the scope of the claim is unascertainable.  If applicant intends to claim method steps, the 
It is unclear whether or not “the roller” (claim 1, lines 7-8) is the same as, different from, and/or in addition to “two foam rollers” (claim 1, line 7).
It is unclear whether or not “a fixed position” recited in claim 1, lines 10 and 12, refer to the same or different limitations.
There is insufficient antecedent basis for the following limitations in the claim:
“the human body” (claim 1, line 1);
“the human spine” (claim 1, lines 1-2);
“the bottom ends of the planks” (claim 1, line 6);
“the user” (claim 1, lines 7 and 11);
“the roller (claim 1, lines 7-8);
“the crevasse or space between the upper thigh and the bottom of the stomach in the user’s sitting position” (claim 1, lines 8-9);
“the forward incline of the torso” (claim 1, line 9);
“the initial position (claim 1, lines 11-12); and
“the torso (claim 1, line 12).

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
In addition, if applicant intends to claim that the simulator is the device itself (refer to the 35 U.S.C. § 112(b) rejections of claim 1, see above), the transitional phrase consists of (claim 1, line 2) “excludes any element, step, or ingredient not specified in the claim.”  See MPEP § 2111.03 II.  Accordingly, claims 2-6, which depend from claim 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for claiming elements not specified in claim 1, thereby rendering the scope of claims 2-6 unascertainable.

Regarding claim 2, the limitations “The device according to Claim 1 can further comprise one or two or more curved planks with several round apertures along the planks, where the planks can be split into two or more shorter parts by way of attaching each part to the other through hinges, in order to ensure an increased portability of the apparatus.” are recited in lines 1-4.  The limitations render the claim indefinite for the following reasons:
It is unclear whether or not applicant intends to claim that the invention comprises only a single plank, as disclosed in the drawings, or a plurality of planks.  If applicant intends to claim that the invention comprises a plurality of planks, claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships between the plurality of planks, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
It is unclear whether or not the limitation “one or two or more curved planks with several round apertures along the planks” (claim 2, lines 1-2) is the same as, different from, and/or in addition to “one or two or more curved planks with several round apertures along the planks” recited in claim 1, lines 2-3.
It is unclear whether or not applicant intends to claim that the plank may comprise more than two shorter parts (claim 2, lines 2-3).  Refer to Figures 20-30.
It is unclear whether or not the limitations “each part” and “the other” (claim 2, line 3) refer to the “two or more shorter parts” (claim 2, lines 2-3).
There is insufficient antecedent basis for “the apparatus” (claim 2, line 4) in this limitation in the claim.

Regarding claim 3, the limitation “The device according to Claim 1 can further comprise handles which can be of shapes other than cylindrical, such as, shaped in a concave manner in order to ensure better finger grip.” is recited in lines 1-2.  The limitation renders the claim indefinite because of the following reasons:
It is unclear whether or not “handles” (claim 3, line 1) is the same as, different from, and/or in addition to the upper and lower cylindrical handles recited in claim 1, lines 3-7.  Accordingly, it is unclear whether or not applicant intends to claim that the handles are both cylindrically shaped (claim 1) and non-cylindrically shaped (claim 3).
The phrase “such as” (claim 3, line 2) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 4, the limitations “The device according to Claim 1 can further comprise one or two or more curved planks where the curvature of such planks may vary, and the planks may be of varying shapes, in order to fit various body shapes of 
It is unclear whether or not applicant intends to claim that the invention comprises only a single plank, as disclosed in the drawings, or a plurality of planks.  If applicant intends to claim that the invention comprises a plurality of planks, claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships between the plurality of planks, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
It is unclear whether or not the limitation “one or two or more curved planks” (claim 4, line 1) is the same as, different from, and/or in addition to “one or two or more curved planks” recited in claim 1, line 2.
There is insufficient antecedent basis for “the curvature of such planks” (claim 4, line 2) in this limitation in the claim.
It is unclear whether or not “intended users” (claim 4, line 3) is the same as or different from “the human body” (claim 1, line 1), “a patient” (claim 1, line 4), and “the user” (claim 1, lines 7 and 11).

Regarding claim 5, the limitations “The device according to Claim 1 with the bottom ends of the planks containing round apertures for inserting lower cylindrical handles, onto which two foam rollers are pulled, in order to ensure comfort of the user when the roller is stuck into the crevasse or space between the upper thigh and the 
It is unclear whether or not applicant intends to claim that the invention comprises only a single plank, as disclosed in the drawings, or a plurality of planks.  If applicant intends to claim that the invention comprises a plurality of planks, claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships between the plurality of planks, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
It is unclear whether or not the limitations are the same as, different from, and/or in addition to “with the bottom ends of the planks containing round apertures for inserting lower cylindrical handles, onto which two foam rollers are pulled, in order to ensure comfort of the user when the roller is stuck into the crevasse or space between the upper thigh and the bottom of the stomach in the user’s sitting position” recited in claim 1, lines 6-9.
In addition, the limitation “the users” (claim 5, line 6) renders claim 5 indefinite because it is unclear whether or not the limitation is the same as or different from “the human body” (claim 1, line 1), “a patient” (claim 1, line 4), and “the user” (claim 1, lines 7 and 11).

Regarding claim 6, the limitations “The device according to Claim 1 where the degrees of the incline may be more or less than 5-10 degrees, and the time of holding in a specific position when stretching can be more or less than 10-15 seconds, depending 
It is unclear whether or not applicant intends to claim the intended use (claim 1, lines 4-13; claim 6, lines 1-3) of the device (claim 1, line 1; claim 6, line 1) as steps of a method claim.  Accordingly, the scope of the claim is unascertainable.  If applicant intends to claim method steps, the Office notes herein that distinct inventions and/or species between device(s) and/or method(s) may necessitate a requirement for restriction.
There is insufficient antecedent basis for the following limitations in the claim:
“the degrees of the incline” (claim 6, line 1);
“the time of holding in a specific position when stretching” (claim 6, line 2); and
“the ability of the user (claim 6, line 3).
It is unclear whether or not “the user” (claim 6, line 3) is the same as or different from “the human body” (claim 1, line 1), “a patient” (claim 1, line 4), and “the user” (claim 1, lines 7 and 11).

Regarding claim 7
The claim is narrative in form and replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim must be in one sentence form only.
It is unclear whether or not applicant intends claim 7 and claim 8 depending therefrom to both depend from claim 1.  Refer to applicant’s recitation of “the upper bar of the simulator” in claim 7, lines 1-2, and “a simulator” and “which simulator” in claim 1, lines 1 and 2, respectively.
There is insufficient antecedent basis for the following limitations in the claim:
“the upper bar of the simulator” (claim 7, lines 1-2);
“the simulator (the M-simulator)” (claim 7, line 2);
“The M- simulator” (claim 7, lines 2-3);
“the user’s armpits” (claim 7, line 3);
“the other end” (claim 7, line 3); and
“the upper crossbar of the M-simulator” (claim 7, line 4).
It is unclear whether or not “the other end” (claim 7, line 3) refers to the M-simulator, the “two straps” (claim 7, line 3), or another structure.

Regarding claim 8
The claim is narrative in form and replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim must be in one sentence form only.
It is unclear whether or not “two straps and the modified upper crossbar” (claim 8, line 1) are the same as, different from, and/or in addition to “two straps” and “the upper crossbar” respectively recited in claim 7, lines 3 and 4.
It is unclear whether or not recesses are added to either or both of the two straps and the modified upper crossbar (claim 8, lines 1-2).
It is unclear whether or not “the crossbar” (claim 8, line 2) is the same as, different from, and/or in addition to “the modified upper crossbar” (claim 8, line 1) and “the upper crossbar” (claim 7, line 4).
There is insufficient antecedent basis for the following limitations in the claim:
“the modified upper crossbar” (claim 8, line 1);
“the crossbar” (claim 8, line 2); and
“the upper rung” (claim 8, line 3).

Regarding claim 9, the limitations “A device designed for people who travel, with the folding rod of the simulator is foldable in the middle by use of a hinge, thus making the exercise machine compact, portable and convenient for transportation.” are recited in lines 1-3.  The limitations render the claim indefinite for the following reasons:
It is unclear whether or not applicant intends claim 9 and claims 10 and 11 depending therefrom to both depend from claim 1.  Refer to applicant’s recitation of “the 
There is insufficient antecedent basis for the following limitations in the claim:
“the folding rod of the simulator” (claim 9, line 1);
“the middle” (claim 9, line 2); and
“the exercise machine” (claim 9, line 2).
It is unclear to what invention “the exercise machine” (claim 9, line 2) refers.

Regarding claim 10, the limitations “The device according to Claim 9 which is a folding rod consisting of two arcs. The arcs are interconnected on the one hand through a strap hinge, and on the other hand, through a latch, for reliability, stability and safety of the invention.” are recited in lines 1-3.  The limitations render the claim indefinite for the following reasons:
The claim is narrative in form and replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim must be in one sentence form only.
It is unclear whether or not “a folding rod” (claim 10, line 1) is the same as, different from, and/or in addition to “the folding rod” recited in claim 9, line 1.
The transitional phrase consisting of (claim 10, line 1) “excludes any element, step, or ingredient not specified in the claim.”  See MPEP § 2111.03 II.  Specifically, applicant claims that the device according to claim 9 is a folding rod consisting of two arcs (claim 10, line 1).  It is unclear how the device can both consist of two arcs and 
It is unclear to what structure(s) the terms “on the one hand” and “on the other hand” (claim 10, line 2) refer in the context of recognized patent claim construction.
It is unclear whether or not “a strap hinge” (claim 10, line 2) is the same as, different from, and/or in addition to “a hinge” recited in claim 9, line 2.
It is unclear to what invention “the invention” (claim 10, line 3) refers.  In addition, there is insufficient antecedent basis for this limitation in the claim.

 Regarding claim 11, the limitations “The device according to Claim 9, when assembled, two arcs form a rod which is the base. The use of the simulator remains the same, as previously described in previous claims. The mechanism of use and impact of the folding simulator is no different from the main simulator discussed above in prior claims.” are recited in lines 1-4.  The limitations render the claim indefinite for the following reasons:
The claim is narrative in form and replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim must be in one sentence form only.
It is unclear whether or not applicant intends claim 11 to depend from claim 1 and/or claim 9 and/or other claims.  Refer to applicant’s recitation of “The use of the simulator remains the same, as previously described in previous claims.  The mechanism of use and impact of the folding simulator is no different from the main 
It is unclear whether or not “a rod” (claim 11, line 1) is the same as, different from, and/or in addition to “the folding rod” recited in claim 9, line 1.
It is unclear to what structure(s) “the base” (claim 11, line 1) refers.
There is insufficient antecedent basis for the following limitations in the claim:
“the base” (claim 11, line 1);
“The use of the simulator remains the same” (claim 11, line 2);
“The mechanism of use and impact of the folding simulator” (claim 11, lines 2-3); and
“the main simulator” (claim 11, line 3).

Regarding claim 12, the limitations “A device acting as a tilt angle indicator bubble which is used to measure, determine and indicate the angle of the tilt of the rod or plank, and which is located and protruding on a side of the rod or plank thus enabling the user to determine the tilt angle.” are recited in lines 1-3.  The limitations render the claim indefinite for the following reasons:
It is unclear whether or not applicant intends claim 12 to depend from claim 1.  Refer to applicant’s recitation of “the rod or plank” in claim 12, lines 2 and 3, and “planks” in claim 1.
There is insufficient antecedent basis for the following limitations in the claim:
“the angle of the tilt of the rod or plank” (claim 12, line 2);
“the rod or plank” (claim 12, line 3);
“the user” (claim 12, line 3); and
“the tilt angle” (claim 12, line 3).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7 and 8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 7, the limitation “The M- simulator is equipped with two straps that hook onto the user’s armpits” is recited in lines 2-3.  The limitation appears to be directed to or encompassing a human organism or body parts of a human organism.
Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, by virtue of its dependency on claim 7, which is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, see above.

Examiner’s Comment
(Regarding Claim Rejections under 35 USC § 102 & 103)
No prior art rejections have been made, as the indefiniteness of the claims renders the scope of the claims unascertainable with a high degree of uncertainty.  See above.  “[W]here there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.”  See MPEP § 2173.06.

Conclusion
The prior art made of record (Nakhimovsky – US 10,463,910) and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784